EXAMINER’S AMENDMENT
RE: Williams et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Yuwei Chen on September 9, 2021.
The application has been amended as follows: 

Amendment to the Claims
In claim 1,	line 6, the term “a glutamic acid” has been changed to --an isoleucine or valine--, 
	
lines 10-11, the phrase “threonine, asparagine, glutamic acid and aspartate at residues 40, 41, 83 and 85, respectively, of the VL” has been changed to 
--threonine, asparagine and aspartate at residues 40, 41 and 85, respectively, and isoleucine or valine at residue 83 of the VL--.

In claim 3,  	line 1, the term “cyclization is” has been changed to --peptide is cyclized--,
	line 2, the term --or-- has been added before the last word  “cycloaddition”.

In claim 11,	line 1, the term --a-- has been added after “is”.

In claim 13, 	line 10, the term “daunorubicin” has been deleted.

In claim 25,	line 1, the term “cyclization is” has been changed to --peptide is cyclized--.

Amendment to the Specification
2.  The changes made in the amendment to the specification filed on 3/26/2018 are incorporated into the latest version of the specification filed on 8/14/2020.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. 112, first paragraph rejection is withdrawn in view of the examiner’s amendment to the claims.
The double patenting rejection is withdrawn in view of applicant’s submission of a terminal disclaimer.
The claims as currently amended are free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643